      Case 2:19-cv-00623 Document 7 Filed 08/31/21 Page 1 of 2 PageID #: 28




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


FRED L. BADGER,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:19-cv-00653

SOUTH CENTRAL REGIONAL JAIL, et al.,

                             Defendants.

and

FRED L. BADGER,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:19-cv-00623

SOUTH CENTRAL REGIONAL JAIL, et al.,

                             Defendants.




                                           ORDER


       Pending before the Court is Defendant Superintendent Craig Roberts’s Motion to Dismiss.

(ECF No. 10.) By standing order entered on January 4, 2016, and filed in this case on September

11, 2019, this action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Judge Tinsley entered his PF&R on July 19, 2021, recommending this Court grant the Motion to
     Case 2:19-cv-00623 Document 7 Filed 08/31/21 Page 2 of 2 PageID #: 29




Dismiss and otherwise dismiss this consolidated action for failure to prosecute, pursuant to Rule

41(b) of the Federal Rules of Civil Procedure. (ECF No. 14.)

        This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review

and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes general

and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on August 5, 2021. To date, no objections

have been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No. 14), and GRANTS the

Motion to Dismiss, (ECF No. 10). The Court further DISMISSES this consolidated action for

failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         August 31, 2021




                                                2
